Title: To James Madison from Robert Montgomery, 8 March 1801
From: Montgomery, Robert
To: Madison, James


					
						Sir
						Alicante 8th. March 1801
					
					Herewith is copy of my respects of the 19 Ulto. since which I have reced. letters from Leghorn & Genoa; one of the originals I have inclosed herewith. As it gives a very alarming account of our affairs at Tripoli I cannot do better than refer you to its contents.
					At this moment I am detaing. the Brig Fanny Capn. Thissel of Beverley to be Bearer of these dispatches.  This post another Letter from Mr. Appleton of Leghorn of the 18 of Feby. inclosing Letters for Cathcart of Tripoli which he desires, I should immediately forward by an Express Boat.  This shall be done without lossing a moment, and Mr. Smith of Lisbon advised of the whole proceeding.  I have the honour to be very truly Sir your Obt. Servt.
					
						Robt. Montgomery
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
